Citation Nr: 0018609	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mark A. Venuti, Attorney


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel







INTRODUCTION

The veteran had active military service from November 1968 to 
September 1970.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a July 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the veteran's claim 
seeking entitlement to service connection for PTSD.  The 
veteran's claim was initially before the Board in July 1999, 
at which time it was remanded for additional development.


FINDING OF FACT

The record includes a diagnosis of PTSD, and the claim for 
service connection for PTSD is plausible.


CONCLUSION OF LAW

The record includes evidence establishing a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 1110, 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In this case, the veteran served in Vietnam, and was 
diagnosed with PTSD at a VA examination in September 1994.  
The evidence of record is sufficient to make the claim 
plausible and, therefore, well grounded.


ORDER

As the claim for service connection for PTSD is well 
grounded, the appeal to this extent is allowed subject to 
further action as discussed below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

When the veteran' claim was before the Board in July 1999, it 
was remanded in order to obtain both treatment records from a 
Dr. M.H.P., as well as VA treatment records.  The RO sent the 
veteran a letter in August 1999 requesting that he return a 
consent form so that the RO could obtain the records of Dr. 
M.H.P.; however, the veteran never responded to such request.  
Regarding the VA treatment records, the RO requested all 
outpatient treatment records from January 1995 to the 
present.  The VA Medical Center replied to the request and 
wrote "last seen in Syracuse 
9-7-94."  It is not clear why the RO limited its request for 
records from January 1995 to the present.  This is especially 
so considering that the veteran stated at his September 1994 
VA examination that he had started seeing Dr. M.H.P. at the 
VA outreach center in 1993.  Accordingly, the veteran's claim 
must be remanded so that the RO can obtain all VA treatment 
records, from both the VA Medical Center and the VA outreach 
center.  

In light of the fact that the veteran's claim must already be 
remanded for the aforementioned VA records, the veteran 
should once again be contacted in order that he may provide 
consent forms for the release of the private medical records 
of any identified health care provider.  

In its July 1999 remand, the Board also requested that the RO 
obtain complete copies of the medical records on which the 
determination was made that the veteran was receiving 
Supplemental Security Income (SSI) benefits from the Social 
Security Administration (SSA).  The RO requested that the SSA 
provide medical evidence and a copy of the decision granting 
SSA benefits.  The SSA responded by letter dated November 
1999 that the folder sent to them from the Federal Records 
Center contained only non-medical information.  

It is noted that there is an examination report of record 
dated June 1993 by the New York State Office of Disability 
Determination.  However, as noted in the July 1999 remand, 
there are indications that the veteran is in receipt of SSI 
benefits, and there is no copy of such a decision in the 
claims folder.  In light of the fact that the veteran's claim 
must already be remanded for the aforementioned VA records, 
the RO should once again contact the SSA to obtain a copy of 
all decisions regarding disability benefits along with any 
medical records considered in such decisions.  If the SSA 
determination dealt with a matter other than with disability 
benefits, that should be stated by the SSA.  

The veteran's DD-214 shows that he served in Vietnam from May 
1, 1969, through April 9, 1970, and that his specialty title 
was "Field Artillery Basic."  The veteran's DA-20 shows 
that he served as a vehicle driver with Service Battery , 632 
Artillery, beginning April 29, 1969.  He served as a cook 
with Headquarters and Headquarters Battery, 632 Artillery, 
beginning September 1, 1969.  He served as a cannoneer with C 
Battery, 631 Artillery, beginning November 15, 1969 until he 
left Vietnam on April 9, 1970.  

In a September 1994 statement and at a September 1994 VA 
examination for PTSD, the veteran described a number of 
stressors which have not been verified yet.  He described 
seeing a man whose skull had been crushed on the side of the 
road (September 1994 statement).  He described seeing a 
Vietnamese prisoner of war (POW) burned and tortured 
(September 1994 statement and September 1994 VA examination).  
He described constantly being bombarded with explosives and 
being exposed to a barrage of red flares (September 1994 
statement).  He described shooting a man and seeing the man 
being beaten until he was unconscious (September 1994 
statement).  He described punching a drunk sergeant when he 
was transferred to a support unit outside of Cameron Bay 
(September 1994 statement).  

The stressors that the veteran has reported have not been 
verified yet.  For the reasons described below, a remand is 
necessary so that the RO can attempt to verify the veteran's 
alleged stressors with the United States Armed Services 
Center for Research of Unit Records (USASCRUR).  

Regarding the verification of alleged stressors, the Board is 
now governed by the holding of the Court in Cohen v. Brown, 
10 Vet. App. 128 (1997).  Veterans Benefits Administration 
(VBA) Manual M21-1 provides that, "A denial solely because 
of an unconfirmed stressor is improper unless it has first 
been reviewed by the ESG or Marine Corps." Veterans Benefits 
Administration Manual  M21-1, Part VI, Change 61, para. 11.38 
(f) (4) (September 12, 1997).  It should be noted that the 
USASCRUR performs the same duties that the ESG used to 
perform.  

The RO should make an effort to obtain more specific 
information from the veteran about all of his alleged 
stressors.  Regardless of whether the veteran responds to 
such request, the RO must still attempt to verify the 
stressful incidents related by the veteran with the USASCRUR.  

The RO should forward to the USASCRUR as much specific 
information as possible about the veteran's identified 
stressors and should also forward the veteran's DD-214 Form 
and DA-20 Form.  USASCRUR should provide all relevant 
documents as appropriate for the time periods in question, to 
include daily journals, operational reports - lessons learned 
documents, combat operations after action reports, unit 
histories, and morning reports.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is remanded to the RO for the 
following:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's PTSD that 
have not already been associated with the 
claims folder.  The veteran should again 
be requested to furnish consent forms for 
the release of private medical records of 
Dr. M.H.P. and any other identified 
health care providers.  The RO should 
obtain all VA treatment records (from 
both the VA Medical Center and the VA 
outreach program) for all time periods 
which are not currently in the file and 
add them to the file.  

3.  The RO should contact the SSA and 
obtain a copy of the decision granting 
disability benefits along with all 
medical records considered with such 
decision.  If the SSA determination dealt 
with a matter other than with disability 
benefits, that should be stated by the 
SSA.  

4.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
include specific details of the claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be asked to provide specific 
information about the following alleged 
stressors in particular: (a) seeing a man 
whose skull had been crushed on the side 
of the road; (b) seeing a Vietnamese POW 
burned and tortured; (c) being bombarded 
with explosives and being exposed to a 
barrage of red flares; (d) shooting a man 
and seeing the man being beaten until he 
was unconscious; (e) punching a drunk 
sergeant when he was transferred to a 
support unit outside of Cam Ranh Bay.  

5.  The RO should prepare and send a 
summary of the known details of the 
stressors that the veteran has described 
with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA  22150.  As 
noted above, these stressors include: (a) 
seeing a man whose skull had been crushed 
on the side of the road; (b) seeing a 
Vietnamese POW burned and tortured; (c) 
being bombarded with explosives and being 
exposed to a barrage of red flares; (d) 
shooting a man and seeing the man being 
beaten until he was unconscious; (e) 
punching a drunk sergeant when he was 
transferred to a support unit outside of 
Cameron Bay.  

The RO should forward to the USASCRUR the 
veteran's DD-214 Form and DA-20 Form.  
USASCRUR should provide any relevant 
documents as appropriate to include daily 
journals, operational reports, lessons 
learned documents, combat operations 
after action reports, unit histories, and 
morning reports for the time periods 
during which the veteran alleges that his 
stressors took place.  Any response 
received from USASCRUR should be made 
part of the record.

6.  If the USASCRUR requests more 
specific descriptions of the stressors in 
question, the RO should notify the 
veteran and request that he provide the 
necessary information.  If the veteran 
provides additional information, the RO 
should forward it to the requesting 
agency.  

7.  If any stressors are verified as a 
result of the requested development, the 
veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to review the entire 
record in conjunction with the 
examination.  The report of the 
examination should include a list of 
diagnoses of all psychiatric disorders 
the veteran has.  If a diagnosis of PTSD 
is reported, the examiner should identify 
the stressor or stressors on which the 
diagnosis is based.  

8.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

9.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to service connection for 
PTSD.  In the event that the claim is not 
resolved to the satisfaction of the 
appellant, the RO should issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
they have been given an opportunity to 
submit additional argument, the case 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 



